Citation Nr: 1824099	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969 and from June 1971 to November 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The case was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in May 2015 and September 2017 for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case has since been returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2018 Brief in Support of Claim, the Veteran's representative presented new contentions that require an addendum medical opinion.  The representative asserted that the Veteran was diagnosed with high blood pressure in service in 1976 (and in fact, established service connection for this disorder since 2011), and that OSA produces surges in systolic and diastolic pressure that keep mean blood pressure level elevated.  According to a cited study, people with sleep apnea have significant chance of developing hypertension.  The representative provided a hyperlink for an article by the National Sleep Foundation, entitled "Sleep Apnea and Heart Disease" to support the assertion.  Also, the representative asserted that the Veteran's in-service weight gain caused OSA.  The representative provided a hyperlink for an article by the Mayo Clinic, entitled "Sleep Apnea" to support the assertion.  The Veteran weighed 180 pounds in September 1982, 193 pounds in November 1987, and 200 pounds in September 1989.

In October 2017, the Veteran had a VA examination for OSA.  The Veteran's claims file was reviewed.  The examiner opined that the Veteran's OSA was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran separated from service in 1989.  He complained of problems sleeping in 1989, which was diagnosed as insomnia.  He did not complain of daytime sleepiness or waking at night and gasping for air.  With OSA, the patient does not realize that they have a problem sleeping.  A patient with insomnia cannot sleep, which is not characteristic of OSA.  Therefore, the VA examiner opined that the Veteran's OSA, which was diagnosed in 2004, was not related to his trouble sleeping or insomnia in 1989, 15 years after he separated from service.  

The Board notes that the medical evidence of record does not address the recent assertion that the Veteran's elevated blood pressure and/or weight gain in service are etiologically related to the Veteran's current diagnosis of OSA.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C. § 5103A(d).  In light of the foregoing, a VA medical addendum opinion that addresses the question of secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is related to any in-service disease, event, or injury.  The examiner should address the significance of the Veteran's elevated blood pressure readings in service and address the contention that such is evidence of OSA in service.  The examiner is also requested to address the significance of the Veteran's weight gain in service as evidence of the onset and development of OSA.  The examiner should note that an in-service diagnosis is not required.  The examiner should consider the lay evidence of reports of purported OSA symptoms since service.  

The examiner should address the article cited by the Veteran's representative in her February 2018 Appellant's Brief by the National Sleep Foundation, entitled "Sleep Apnea and Heart Disease," dated Summer 2004.  The hyperlink is: https://sleepfoundation.org/ask-the-expert/sleep-apnea-and-heart-disease

The examiner should address the article cited by the Veteran's representative in her February 2018 Appellant's Brief by the Mayo Clinic, entitled "Sleep Apnea." The hyperlink is:  http://mayoclinic.org/diseases-conditions/sleep-apnea/basics/risk-factors/con-20020286

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


